Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lift arm “8” (page 10, line 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: On page 10, line 20, it is written “lift arm 8”. No item 8 could be found on the drawings and it is not clear how lift arm 8 relates or differs from lift arm 9.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second joint" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schopf (DE1067730).
 	Re claim 1, Schopf teaches a lifting arrangement (generally figures 1-3) adapted to be mounted at a loading machine (generally see figures) capable of use in underground applications, the lifting arrangement comprises: 
a control arm comprising a first link (generally 29) and a second link (generally 31), a lift arm (generally 19) articulately connected to the first link by a first joint (generally 18), a first actuating means (generally 26) articulately connected to the first link (generally 29) by the second joint (generally 28) and a second actuating means (generally 22) articulately connected with the lift arm (generally 19), wherein the second link (generally 31) and the lift arm (generally 19) are adapted to permit a pivotal connection with a loading means (generally 21) by a third joint (generally 32) and a fourth joint (generally 20), wherein the lift arm is adapted to lift and lower the loading means (generally 21) and the first actuating means (generally 26) is adapted for actuating the control arm (generally 29,31), by acting on the first link (generally 29) in at least a direction (positive or negative) from the first actuating means (generally 26), to achieve a rotational movement of the loading means (generally 21) around said fourth joint (generally 20), when the loading means is connected to the control arm and to the lift arm, characterized in that the first link (generally 29) and the lift arm (generally 19) are arranged to rotate around said first joint (generally 18) to achieve said rotational movement of the loading means around said fourth joint respectively to lift and lower the loading means and that during action of the first actuating means on the first link in said direction from said first actuating means a decrease of a distance (apparent from figures1 & 2, fig 2 shows lowered and fig 1 shows lifted (bucket rotated counterclockwise) between the second joint (generally 28) and the third joint (generally 32) is achieved. It is believed that Schopf meets the claimed limitations, as a direction can be positive or negative. However, to avoid potential arguments, it is noted it is well within the understanding of one of ordinary skill to make an equivalent arrangement of the first link, first actuating means, etc. operate with positive extension direction as claimed. It would have been obvious to one of ordinary skill in the art prior to filing to modify the arrangement as claimed to have an equivalent alternative with positive extensions to make use of available parts and to meet given situational needs of desired movement directions, available space, etc.
 	Re claim 2, Schopf as already modified teaches said first joint is arranged so that a lever is achieved at action of the first actuating means on the first link.
 	Re claim 3, Schopf teaches the first link and the second link are articulately connected with each other by a fifth joint (generally 30), wherein the first joint (generally 18) is arranged between the second joint (generally 28) and the fifth joint (generally 30).
 	Re claim 4, Schopf as already modified teaches said first joint arranged substantially at the middle of said first link.
 	Re claim 5, Schopf as already modified teaches the first actuating means comprises a hydraulic cylinder, wherein the action on the first link in said direction from the first actuating means comprises pressurizing of a plus side of the hydraulic cylinder.
 	Re claim 6, Schopf as already modified teaches said lifting arrangement is adapted to be mounted at a frame of said loading machine by the first joint.
 	Re claim 7, it is not said whether the first joint comprises a bolt, however bolts are well known means of connection in the art (note similar connection 23 is stated to be a bolt) and it would have been obvious to one of ordinary skill in the art prior to filing to have modified Schopf as claimed in order to use well known means of connection for ease of construction.
 	Re claim 8, it is a matter of opinion and relative to something else that an item such as a lift arm is considered substantially straight or otherwise. Regardless it is also obvious to make the lift arm as claimed in order to use an equivalent alternative construction to allow easier construction of the lift arm without or with less non-straight surfaces (less complicated).
 	Re claim 9, Schopf  teaches the loading means comprises a bucket.
 	Re claim 10, Schopf teaches a loading machine usable for underground applications comprising a lifting arrangement.
 	Re claim 11, Schopf does not teach said first joint arranged substantially directly above a wheel axle of the loading machine. One of ordinary skill would know to locate the support joints, etc., in order to maximize a desired lifting, weight supporting, counterbalance, etc. profile. It would have been obvious to one of ordinary skill in the art prior to filing to modify the arrangement as claimed in order to match a desired lifting, support or counterbalance profile for a given situational need.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schaeff (US 6,755,604) teaches a loader (generally 2) with links (see figure 1) and bucket loading means (generally 13).
Seaberg (US 4,029,226) teaches a similar loader (generally 10) with lift arm (generally 20), bucket (generally 24), 1st joint (generally 44).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652